Citation Nr: 9912538	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-18 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.

3.  Entitlement to an increase in the 10 percent rating 
currently assigned for residuals of a fracture of the right 
astragalus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from January 1945 to April 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Nashville, Tennessee.  A rating decision in June 1994 denied 
service connection for a bilateral eye disorder and found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.  A hearing officer's decision in October 1995 
increased the rating for the right ankle disorder to 10 
percent.  


FINDINGS OF FACT

1.  No competent evidence is presented or secured in this 
case to render plausible a claim that a bilateral eye 
disorder had its onset during service nor is there any 
evidence presented of any current eye disability.

2.  A rating decision in May 1992 denied entitlement to 
service connection for a bilateral knee disorder.  The 
veteran was notified of the denial in June 1992 and he did 
not appeal.

3.  Evidence received since the May1992 final decision 
consists of the veteran's testimony at a hearing in October 
1995, the report of a VA examination in November 1995, and 
statements of service companions and service photographs, 
received in May 1996.

4.  The report of the VA examination in November 1995 and the 
service companions statements are new and material.

5.  There is no competent evidence to establish that the 
veteran suffered a bilateral knee disorder during service or 
of any link between any current left or right knee disorder 
and service.
 
6. The veteran's right ankle disorder is manifested by 
complaints of ankle sprains, pain and no more than moderate 
limitation of dorsiflexion and plantar flexion.  He does not 
have more than moderate limitation of motion of the right 
ankle or any ankylosis.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral eye 
disability is not well grounded, and there is no further duty 
to assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2. .  Evidence received subsequent to the May 1992 rating 
decision is new and material, and the veteran's claim for 
service connection for a bilateral knee disorder is reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claim for service connection for a bilateral knee 
disorder is not well grounded, and there is no further duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The appellant's service-connected residuals of a fracture 
of the right astragalus are no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records disclose that in November 1945, 
the veteran suffered a simple fracture of the right 
astragalus as a result of a fall down an open hatch when he 
was walking down to the galley in the dark.  A physical 
examination was not remarkable except for except for 
tenderness over the posterior part of the ankle joint, and 
upon motion of the ankle in any direction.  An x-ray showed a 
small chip fracture of the astragalus; it was in good 
position.  Treatment consisted of a rolled plaster cast with 
walking iron incorporated.  In December 1945, the cast was 
removed and an x-ray revealed only minimum callus formation.  
Another cast was applied.  Later in December, he was 
discharged to duty.  On the examination prior to separation 
from service in April, 1946, the spine and extremities were 
described as normal.  His eyes were described as normal and 
his uncorrected distant vision was 20/20.  On this 
examination, he had no complaints of any eye problem or any 
knee disability.

In May 1946, the veteran filed his initial claim for 
benefits.  He claimed service connection for a fracture of 
the right leg and for pains around the heart.

A rating decision in May, 1946 granted service connection for 
a scar as a residual of a simple fracture of the right 
astragalus, evaluated as noncompensable. 

In April 1992, the veteran filed his initial claim for a 
bilateral knee disorder, which he indicated began in 1945.  A 
rating decision in May 1992 reported that the veteran claimed 
that he was treated for disorders of both knees in service 
and that there was no evidence of complaints or treatment for 
any knee disorder in the service medical records.  Knee 
problems were denied as not shown.  The veteran was advised 
of his appellate rights in a letter from the RO in June 1992 
and he did not file a timely appeal.  

The veteran filed another claim in January 1994.  He claimed 
a right ankle problem, a left and right knee problem, and a 
disorder of the eyes.  

A rating decision in June 1994 denied service connection for 
an eye condition because the service medical records 
disclosed no evidence of an eye condition and no evidence had 
been presented by the veteran to establish an eye condition 
in service.  The RO also determined that the veteran had 
presented no evidence to show a knee disorder in service and 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
bilateral knee disorder.  The RO incorrectly denied service 
connection for a right ankle disability.

The veteran testified at a hearing at the RO in October 1995.  
He described an injury to the right ankle and both knees in a 
fall in December 1945.  He testified that after the accident 
he received several casts on his leg.  The casts were from 
the ankle to just below his knee.  He maintained that during 
the remainder of service, and after he was discharged from 
service, he had had problems with the right ankle and both 
knees.  He had frequent ankle sprains and had to wear high 
topped shoes.  He had surgery on his left knee and stated he 
would need surgery on the right knee in the near future.  He 
maintained that he developed an eye problem after he was put 
in the gas chamber during basic training.  His eyes burned 
for two months afterwards and still burned today.  He 
testified that he was examined within the last two years by 
his private physician, a Dr. Gaston, who had checked his 
ankle.

The hearing officer's decision dated October 1995, denied 
service connection for an eye disability because there 
continued to be no evidence of eye disease in service or any 
eye disability related to active service.  The hearing 
officer recognized the confusion relating to the right ankle 
claim.  He noted that the astragalus was part of the ankle 
and service connection had previously been granted for a 
simple fracture of the astragalus.  He assigned a 10 percent 
evaluation based on the current findings of degenerative 
changes and some tenderness under Diagnostic code 5010-5271.  
He denied the claim for a bilateral knee disorder, finding 
that new and material evidence had not been submitted to 
reopen this claim.  

In October 1995, the veteran completed several VA Forms 21-
4142 (Authorization and Consent to Release Information to the 
VA) in which he listed the names of treating physicians for 
several of his disabilities including his knees in 1992.  In 
a letter in December 1995, the VA Forms 21-4142 were returned 
to the veteran.  He was advised that before the RO could 
request copies of his treatment records from private 
physicians, he had to furnish their complete mailing 
addresses.  He was also asked to complete a VA Form 21-4142 
for Dr. Bluhm and to furnish dates of treatment by both Drs. 
Gaston and Dr. Bluhm.  The record reveals that the veteran 
returned the VA Forms 21-4142 without the requested 
information.
 
The veteran was examined by the VA in November 1995.  It was 
reported that he sustained injury to his right ankle and both 
knees in an accident in 1945.  Since the ankle injury, the 
primary problem was recurrent ankle sprain.  He said the 
ankle was somewhat unsteady and any inconsistency in the 
ground would cause him to twist the ankle.  He denied 
swelling or pain at other times.  He complained of chronic 
knee pain since the accident.  He said that he had been seen 
by several doctors who told him that he had terrible 
arthritis.  He had had arthroscopic surgery on the right knee 
in 1992.  

On examination, the right ankle was without erythema or 
swelling.  There was no deformity.  Plantar flexion was about 
20 degrees and dorsiflexion was almost 10 degrees.  This was 
symmetric with range of motion in the left ankle.  There was 
no evidence of lateral "stability" on the examination.  The 
veteran did have some mild tenderness over the lateral 
ligament.  X-rays of the right ankle showed minimal 
degenerative change with no soft tissue abnormalities.  The 
clinical assessment was: osteoarthritis of the knees 
bilaterally; status post fracture of the right ankle with 
mild degenerative changes.   

In May 1996, the veteran submitted documentation including 
service photographs of the veteran and his fellow servicemen.  
One photograph seemingly disclosed the veteran with a cast on 
his right leg.  He also submitted several statements from 
service companions describing the injury to the right ankle 
and both knees.  His commanding officer stated that the 
veteran's injuries occurred during operations in Lingayen 
Gulf area of the Philippines.  

Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1113 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Veterans Appeals (Court) has 
defined the term "well-grounded claim" as a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has further noted that "[a]lthough the 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 
1991).  Moreover, the Court has stated that "[t]he quality 
and quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1998).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

Service connection for a bilateral eye disorder.

The veteran has contended that he developed a bilateral eye 
disorder when he was exposed to gas during basic training.  
The service medical records, however disclose no complaints 
of any problems and an eye disorder was not noted on the 
separation examination.  In addition, he had no complaints of 
any eye problems when he filed his initial application for 
benefits in May 1946.  Furthermore, the veteran has submitted 
not evidence of the postservice existence of any eye 
disorder.  Accordingly, this claim is not well grounded.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claims for service connection well grounded.  The Board has 
carefully considered the contentions and testimony on appeal.  
However, his contentions alone cannot meet the burden that 
will be imposed by 38 U.S.C.A. § 5107(a) with respect to 
submitting a plausible claim.  Espiritu, 2 Vet.App. 492 
(1992).  On the basis of the above findings, the Board can 
identify no basis in the record that would make these claims 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit at 92, Tirpak at 610-11; and Murphy at 81.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.

A.  Finality

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

A rating decision in May 1992 denied service connection for a 
bilateral knee disorder.  The veteran failed to file a timely 
notice of disagreement and the rating decision became final.  
38 U.S.C.A. § 7105 (West 1991).

B.  Reopening

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, U.S. 
Vet. App., No. 97-2180 (Feb. 17, 1999), slip op. at 4; Elkins 
v. West, U.S. Vet. App., No. 97-1534 (Feb 17, 1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998) 
(emphasis added).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The evidence must be reviewed in light of the pertinent 
statutes and regulations.  Wilkinson, 8 Vet. App. 263, 268 
(1995).  The Court has summarized the law on the first step 
of the "reopening" process as follows: 

Hence, in order to warrant reopening a 
previously and finally disallowed claim, 
the newly presented or secured evidence 
must be not cumulative of evidence of 
record at the time of the last prior 
final disallowance and must tend to prove 
the merits of the claim as to each 
essential element that was a specified 
basis for that last disallowance of the 
claim.
Evans, 9 Vet. App. at 284.

Sine the final May 1992 decision, additional evidence added 
to the record includes the veteran's testimony, a report of a 
VA examination, and service photographs and statements from 
service companions.  The veteran's testimony is similar to 
his contentions advanced at the time of the May 1992 rating 
decision and therefore it may not be considered new.  The 
report of the VA examination is new in that it was not 
previously of record and it establishes a confirmed diagnosis 
of bilateral knee problems.  In addition, the statements from 
the service companions are new because  this evidence was not 
previously of record.  The service photographs while new are 
not material.  Both the report of the VA examination and the 
statements of service companions concerning the claimed 
injury to the knees are material in that they are so 
significant that this evidence must be considered to evaluate 
the claim for service connection for a bilateral knee 
disorder.  Therefore, the claim for service connection for a 
bilateral knee disorder has been reopened.

As indicated above, the next step is to determine if the 
reopened claim is well grounded.  The Board is aware of the 
statements from his fellow servicemen to the effect that the 
veteran sustained injuries to both knees at the time of the 
right ankle injury.   The Court, in Espiritu v Derwinski, 2 
Vet. App. 492, 494 (1992), stated that a layperson can 
certainly provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge, such as a diagnosis.  

In this regard, the statement of the veteran's service 
companions which provided an eye witness account of the 
veteran's claimed injury to both knees must be considered 
credible for purposes of determining whether an injury 
occurred.  However, as stated in Grottveit, when a disorder 
had its onset is a medical question involving medical 
evidence for its resolution, and therefore "competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93

Initially, the Board stresses that this fall occurred in 
December 1945 and there is no indication in the contemporary 
clinical records that it occurred in combat, as reported by 
his former commander.  In addition, there are service medical 
records disclosing treatment after the fall but they disclose 
no evidence of any knee injury at the time of the injury to 
the right astragalus.  In addition, on the separation 
examination in April 1946, there were no complaints or 
manifestations of any knee disorder.  Also, at the time of 
the veteran's initial claim for benefits, he made no mention 
of any knee condition.  The first contemporaneous evidence of 
any chronic knee disorder was not until 1992 when the veteran 
filed a claim for a bilateral knee disability.  Furthermore, 
there is no competent evidence of a link between the 
veteran's current bilateral knee disability.  Therefore, 
because of the absence of competent evidence of incurrence of 
knee injuries in service, and the absence of a nexus between 
an inservice injury and the current bilateral knee 
disability, this claim is not well grounded.

The VA may be obligated under 38 U.S.C.A. § 5103(a) to advise 
a claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1991). 
See also Epps. v. Brown, 9 Vet.App. 341 (1991).  In this case 
the RO attempted to secure the private medical records 
mentioned by the veteran but the veteran failed to supply the 
requested information. 

Increased rating for right ankle disorder.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his right ankle disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998) ; 
Peyton v. Derwinski, 1 Vet.App. 282 (1991).

38 C.F.R. § 4.7 (1998) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Normal dorsiflexion of the ankle is from 0 degrees to 20 
degrees and normal plantar flexion is from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II (1998).

The veterans right ankle disability is rated under Diagnostic 
codes 5010-5271.  Diagnostic Code 5010 provides that 
arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Diagnostic Code 
5271 provides a 10 percent rating for moderate limitation of 
motion.  A 20 percent evaluation contemplates marked 
limitation of motion.  In addition, under Diagnostic Code 
5270, a 20 percent evaluation contemplates ankylosis of the 
ankle in plantar flexion, between 30 degrees and 40 degrees, 
or in dorsiflexion, between 0 degrees and 10 degrees.

In evaluating the right ankle disorder, consideration has 
been given to the entire clinical record with emphasis upon 
the VA examination.  (The Board notes that the veteran 
testified that his ankle disorder was checked by a Dr. 
Gaston, his private physician.  However, the veteran failed 
to supply to the RO with the requested information.)  On that 
examination, there was no erythema or swelling.  He had 20 
degrees of plantar flexion and 10 degrees of dorsiflexion.  
Furthermore, the range of motion of the service-connected 
right ankle was symmetric with the left ankle. Because of 
this demonstrated  movement, it is apparent he does not have 
any ankylosis.  Although he testified that he had frequent 
ankle sprains, instability of the ankle has not been 
demonstrated on examination.  Accordingly, the Board finds 
that he does not have more than moderate limitation of motion 
of the right ankle.  Therefore, an increased disability 
rating under the schedule has not been demonstrated.

The Board has considered, as argued by the representative, 
the application of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In that case, the Court held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  

In the examination report, the veteran denied swelling or 
pain except when he twisted his ankle.  In addition, the 
examiner did not report any complaints of ankle pain by the 
veteran on the examination although he did note some 
tenderness over the ligament.  To the extent possible, the 
examiner appears to have addressed the factors required by 
DeLuca.  As indicated above, the veteran's limitation of 
motion, is only moderate.  Therefore, a higher rating, even 
considering the factors identified in DeLuca, is not 
warranted.

In reaching the decision, consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

ORDER

The claims for service connection for a bilateral eye 
disability and a bilateral knee disability are not well 
grounded and are denied.  The claim for an increased 
disability rating for the right ankle disability is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


